NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 19-2355
                                   ________________

                       ILMA ALEXANDRA SORIANO NUNEZ,
                                            Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                          Respondent
                         ________________
                         On Petition for Review of a Final Order
                          of the Board of Immigration Appeals
                                     (A216-545-029)
                         Immigration Judge: Alice Song Hartye
                                   ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 10, 2020

                 Before: McKEE, AMBRO, and PHIPPS, Circuit Judges

                             (Opinion filed: March 17, 2020)

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge,




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Petitioner Ilma Alexandra Soriano Nunez seeks our review of the dismissal of her

appeal by the Board of Immigration Appeals (“BIA”). The Immigration Judge (“IJ”)

denied Soriano Nunez’s application for cancellation of removal and denied the motions to

remand or continue her removal proceedings to await the disposition of her criminal

proceedings. The BIA affirmed. For the reasons stated below, we deny the petition for

review.

                             I. Facts and Procedural History

       A. Background

       Soriano Nunez is a native and citizen of the Dominican Republic who has lived in

the United States since 1999. According to the Form I-213 (“Record of

Deportable/Inadmissible Alien”) submitted by the Department of Homeland Security

(“DHS”), there is no record of her having been inspected and admitted.

       In February 2018, Soriano Nunez was charged with passport fraud, falsely

representing herself as a U.S. citizen, Social Security fraud, production of a fraudulent

identification document, and aiding and abetting. She subsequently pleaded guilty to all

charges.

       B. Removal Proceedings Before the IJ

       In March 2018, DHS issued a Notice to Appear charging Soriano Nunez as

removable under the Immigration and Nationality Act (“INA”) § 212(a)(6)(A)(i), 8

U.S.C. § 1182(a)(6)(A)(i), as an alien present in the United States without being admitted

or paroled, and INA § 212(a)(6)(C)(ii), 8 U.S.C. § 1182(a)(6)(C)(ii), as an alien who

falsely represented herself as a citizen of the United States.

                                              2
       Soriano Nunez first appeared for removal proceedings in May 2018. She invoked

her Fifth Amendment right to remain silent because of her criminal proceedings. She did

not testify but did, however, deny all allegations and the charge of removability. The IJ

sustained Soriano Nunez’s charge of removability and denied her motion to continue the

immigration proceedings to allow for the conclusion of her federal prosecution. In

August 2018, Soriano Nunez appeared before a new IJ, continued to claim her Fifth

Amendment privilege, and objected to the evidence submitted by DHS. That IJ declined

to sustain the charge under § 212(a)(6)(C)(ii) (falsely representing to be a citizen), but

granted DHS leave to submit additional evidence.

       In January 2019, Soriano Nunez appeared before yet another IJ. The IJ admitted

into evidence, over Soriano Nunez’s hearsay objections, her application for cancellation

of removal under § 240A(b) of the INA, 8 U.S.C. § 1229b(b), her Form I-213, and DHS’s

affidavit from a Department of State special agent. The IJ ruled that the evidence

submitted by DHS was probative and fair. The IJ concluded that DHS established

removability under § 212(a)(6)(A)(i) (alien present without being admitted) by clear and

convincing evidence, noting, among other things, that the Form I-213 was reliable, that

other evidence submitted by DHS (including Soriano Nunez’s birth certificate and a

report containing statements from her parents) indicated her alienage, and that Soriano

Nunez herself confirmed her name and place of birth in her application for cancellation of

removal. The IJ thus ruled that Soriano Nunez did not meet her burden to establish by

clear and convincing evidence that she was lawfully present in the United States.



                                              3
       The IJ also sustained the charge of removal against Soriano Nunez under

§ 212(a)(6)(C)(ii) (alien who falsely represented herself to be a citizen). Although the IJ

recognized that DHS cannot establish removability solely through a negative inference

drawn from a Fifth Amendment assertion of silence, she concluded that DHS submitted

“overwhelming” evidence—including Soriano Nunez’s indictment, a Department of State

investigation report, and passport applications—that, coupled with her silence,

established removability.

       Finally, the IJ denied Soriano Nunez’s application for cancellation of removal

because she failed to meet her burden of establishing that she satisfies all of the eligibility

requirements and that she merits relief as a matter of discretion. The IJ observed that a

person who has made a false claim of citizenship may be considered as lacking good

moral character. Further, Soriano Nunez was unable to meet her burden as to the

physical presence and hardship requirements, as she did not submit documents regarding

her qualifying relatives or other relevant information.

       C. The BIA Affirms

       The BIA dismissed Soriano Nunez’s appeal, affirmed the IJ’s rulings, and denied

her motion to remand the case to the IJ pending the disposition of her criminal case. It

held that the IJ did not violate Soriano Nunez’s Fifth Amendment rights by drawing a

negative inference from her refusal to testify, that her due process rights were not

violated by the admission of the DHS’s documentary evidence, and that the IJ correctly

concluded that Soriano Nunez did not meet her burden of proof for cancellation of

removal, as she did not rebut the evidence casting doubt on her moral character and failed

                                              4
to establish the identity of her qualifying relatives. The BIA further rejected Soriano

Nunez’s argument that her immigration proceedings should have been continued, and her

motion to remand granted, because there was no evidence that the denial of the motion to

continue was arbitrary and capricious or that she suffered substantial prejudice.

                                       II. Discussion

       We review the BIA’s denial of a motion to remand and for a continuance for abuse

of discretion, and we review underlying findings of fact for substantial evidence. See

Tilija v. Att’y Gen., 930 F.3d 165, 170 (3d Cir. 2019); Khan v. Att’y Gen., 448 F.3d 226,

233 (3d Cir. 2006). Under the abuse-of-discretion standard, we reverse the BIA’s

decision only if it is “arbitrary, irrational, or contrary to law.” Guo v. Ashcroft, 386 F.3d

556, 562 (3d Cir. 2004). Where, as here, the BIA adopts the findings of the IJ and

discusses some of the bases for the IJ’s decision, we review both decisions. Chen v. Att’y

Gen., 376 F.3d 215, 222 (3d Cir. 2004). Constitutional and legal issues we consider de

novo. See Cadapan v. Att’y Gen., 749 F.3d 157, 159 (3d Cir. 2014)

       First, the BIA neither abused its discretion in concluding that Soriano Nunez’s

motion to stay or continue her removal proceeding was properly denied, nor in denying

the motion to remand her case to the IJ pending the conclusion of criminal proceedings.

IJs may use continuances and administrative closures as a docket management tool and to

“regulate the course” of immigration hearings. See Zuniga Romero v. Barr, 937 F.3d

282, 289, 297 (4th Cir. 2019) (holding that the INA permits immigration judges to

control their own dockets); see also 8 C.F.R. §§ 1003.10(b), 1003.1(d)(l)(ii), 1240.l(a)(l),

1240.l(c). However, an IJ may grant a motion for a continuance only “for good cause

                                              5
shown.” 8 C.F.R. § 1003.29. A motion to remand is the functional equivalent of a

motion to reopen. The BIA may deny such a motion if the movant (1) has not established

prima facie eligibility for relief, (2) has not introduced previously unavailable, material

evidence, or (3) if the ultimate grant of relief is discretionary and the BIA has determined

the movant does not merit such relief. See Korytnyuk v. Ashcroft, 396 F.3d 272, 282 (3d

Cir. 2005).

       Here, Soriano Nunez argues that the IJ improperly denied her motion for a

continuance based on facts drawn from unsupported allegations in unsworn affidavits and

other inadmissible evidence from her criminal proceeding. That Soriano Nunez’s

criminal indictment was unresolved at the time of her removal proceeding made no

difference because she gave her identity in her application for relief and other

documentary evidence that supported the conclusion that she is a citizen of the

Dominican Republic who entered the United States without authorization. In light of this

evidence, Soriano Nunez did not refute the charge that she was removable. And given

that she ultimately pleaded guilty, it is not clear that staying her proceeding would allow

her to refute the evidence underlying her removal. See Matter of L-A-B-R-, 27 I. & N.

Dec. 405, 415-17 (A.G. 2018) (stating that good cause for a continuance does not exist

where the potential for the collateral relief sought will not materially affect the outcome

of removal proceedings). The BIA concluded Soriano Nunez did not establish prima

facie eligibility for relief and thus appropriately denied her motion to remand as well.

       Next, the BIA was correct to hold that the IJ did not violate Soriano Nunez’s Fifth

Amendment rights by drawing negative inferences from her refusal to testify during her

                                              6
immigration proceeding. In immigration cases, which are civil in nature, the decision to

remain silent can negatively affect a case, particularly when the immigrant does not

dispute the charges of removability. See INS v. Lopez-Mendoza, 468 U.S. 1032, 1043–45

(1984); Peña-Beltre v. Holder, 622 F.3d 57, 62 n.3 (1st Cir. 2010); Cabral-Avila v. INS,

589 F.2d 957, 959 (9th Cir. 1978); see also Matter of Guevara, 20 I. & N. Dec. 238, 242

(BIA 1990). The IJ may draw adverse inferences from Soriano Nunez’s refusal to

answer questions during her removal hearing. Notably, the IJ did not base the

removability determination on this inference alone, as the record independently

established Soriano Nunez’s removability. Flores-Leon v. INS, 272 F.3d 433, 440 (7th

Cir. 2001) (citing INS v. Lopez-Mendoza, 468 U.S. 1032, 1043–44 (1984) (observing that

the petitioner’s silence was irrelevant where the IJ found the case against him to be

overwhelming). The Form I-213, Soriano Nunez’s birth certificate showing her place of

birth as the Dominican Republic, an interview conducted through the Department of State

with her parents, as well as evidence submitted by Soriano Nunez herself, all provided

evidence of her alienage.

       Further, the BIA and IJ did not violate Soriano Nunez’s due process rights by

relying on hearsay evidence. The test for admissibility of evidence in immigration

proceedings is “whether its use is fundamentally fair so as not to deprive the alien of due

process of law.” Ezeagwuna v. Ashcroft, 325 F.3d 396, 405 (3d Cir. 2003) (citation and

internal quotation marks omitted). Here, the IJ admittedly relied on some

unauthenticated and unsworn hearsay, but also on presumptively reliable documents.

The Form I-213 has long been deemed to be inherently reliable. See Antia-Perea v.

                                             7
Holder, 768 F.3d 647, 657 (7th Cir. 2014). Soriano Nunez presented no evidence to

controvert the accuracy or reliability of the Form I-213. Moreover, her own evidence—

including the admission of foreign birth in her cancellation application, as well as an

unrefuted copy of her birth certificate—established a rebuttable presumption of alienage.

see Matter of Rodriguez-Tejedor, 23 I. & N. Dec. 153, 164 (BIA 2001). Soriano Nunez

presented no evidence to rebut this presumption. And, were there any error, she would

still need to show prejudice to prevail on her due process claim. She could not do so

because the IJ also relied on other compelling evidence to determine her removability.

Cf. Singh v. Gonzales, 432 F.3d 533, 541 (3d Cir. 2006).

       Finally, Soriano Nunez failed to establish she was eligible for cancellation of

removal. To be eligible, she had to establish that she met four requirements: continuous

physical presence of not less than 10 years, good moral character for that same period, an

absence of disqualifying convictions, and, as a result of her removal, exceptional and

extremely unusual hardship to a qualifying relative who is a United States citizen or

lawful permanent resident. See 8 U.S.C. § 1229b(b)(1); Pareja v. U.S. Att’y Gen., 615

F.3d 180, 185–86 (3d Cir. 2010). The IJ found that Soriano Nunez’s application was

deficient in several respects. Specifically, she did not establish the identity of her

qualifying relatives or provide any other information necessary to demonstrate her

eligibility for relief. The IJ also appropriately considered Soriano Nunez’s ongoing

criminal proceeding in reaching a decision about discretionary relief from removal.

Arias-Minaya v. Holder, 779 F.3d 49, 54 (1st Cir. 2015) (“[I]n the context of determining

whether an alien warrants discretionary relief from removal, the fact of an arrest and its

                                              8
attendant circumstances . . . may have probative value in assessing [her] character . . . .”).

And now that Soriano Nunez has pleaded guilty, she does not qualify for cancellation of

removal, as she has admitted to committing a crime involving moral turpitude. See

Matter of Guadarrama de Contreras, 24 I. & N. Dec. 625, 627 (BIA 2008) (holding that

an alien “who has made a false claim of United States citizenship may be considered a

person who is not of good moral character”).

                                     *    *   *    *   *

       Accordingly, we deny Soriano Nunez’s petition for review.




                                              9